Citation Nr: 1719393	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.   Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder, rated 50 percent disabling from July 28, 2008.

2.  Entitlement to service connection for urinary incontinence as secondary to service-connected herniated lumbar disc status post laminectomy at L4-L5 (lumbar spine disability).

3.  Entitlement to service connection for fecal incontinence as secondary to service-connected lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA), including from June 1985 to September 1985, from July 15, 1995 to July 29, 1995, and from June 10, 2000, to June 24, 2000.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2009 rating decision, the Veteran's service connection claim for PTSD was granted by the RO and a 30 percent rating was assigned.  The Veteran submitted a September 2009 notice of disagreement.  Thereafter, in a February 2012 rating decision, his PTSD was increased to 50 percent.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board remanded the case for additional development.

In March 2015, the Veteran submitted an application for a TDIU.  The RO denied the Veteran's claim in a July 2015 rating decision.  A claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction over this issue.

Although additional evidence was received subsequent to the January 2015 supplemental statement of the case (SSOC), the Board finds that the additional evidence is not pertinent to the two issues decided herein.  Thus, a remand for initial RO consideration is not necessary for these two claims.  See 38 C.F.R. § 20.1304(c).

Lastly, the Veteran requested a video hearing in the March 2012 substantive appeal.  A hearing was scheduled for May 25, 2012.  However, on May 21, 2012, the Veteran submitted a statement requesting to have his hearing rescheduled.  The hearing was rescheduled for July 27, 2012; however, the Veteran did not attend his scheduled hearing, nor did he request for the hearing to be rescheduled.  His request is thus considered withdrawn.  38 C.F.R. § 20.704.

The decision below addresses the two service connection claims.  The PTSD rating claim and the TDIU claim are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's urinary disorder was not caused or aggravated by service-connected lumbar spine disability.

2.  The Veteran's fecal disorder was not caused or aggravated by service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a urinary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for a fecal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Contentions

The Veteran seeks service connection for urinary incontinence and fecal incontinence as related to his service-connected back disability.  He indicated in a September 2009 statement that he disagreed with the August 2009 rating decision which denied his claim, and that the record supports that his urinary and fecal incontinence are due to his service-connected back disability.  In the Veteran's March 2012 substantive appeal, he stated that he had his prostate checked and there was nothing wrong with it, and that a doctor linked the urinary leakage to his back condition.  He also stated that his VA treatment records support hat his fecal incontinence is due to his back condition.
Secondary service connection has been the sole theory of entitlement expressly raised by the Veteran and reasonably raised by the record.  A theory of direct service connection was never expressly raised or reasonably raised by the record.  Thus, the Board will not further discuss that matter.

Analysis

Upon a private urology clinic visit in March 2010, the Veteran was diagnosed with urinary bladder incontinence based on self-reported frequency of voiding and dribbling after voiding.  A March 21, 2010 private record indicated the Veteran's urinary incontinence was most likely related to prostatic hypertrophy, while at once noting that attribution to his back condition was another possibility.  Urodynamic studies were performed and found consistent with four findings: large capacity/hyposensitive bladder, prolonged voiding contraction, incomplete urethral sphincter relaxation and after contraction.  The Veteran was found to be drinking large volumes of fluid, estimated at 230 ounces daily.  Prescribed treatment included reducing that volume by half.

A February 2012 VA urology/nephrology examination was afforded to the Veteran in which the examiner diagnosed the Veteran with post void detrusor overactivity.  She noted results of urodynamic studies conducted in April 2009, revealing of a large-capacity bladder with moderate flow and moderate pressure, detrusor over-activity with a large after-contraction during one of the voiding studies, and complete emptying.  The examiner indicated that the detrusor over-activity was consistent with the Veteran's reports of dribbling.  However, the examiner found that despite the detrusor over-activity, there was no evidence of voiding residual.  The examiner further noted that an MRI was not revealing of any "high grade spinal stenosis or significant neuroforaminal narrowing."  She indicated that "no clear cause can be identified" for the bladder condition.  Based on these findings, the examiner concluded that the Veteran's claimed urinary condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The VA examiner further examined the Veteran's rectum/anus.  The examiner diagnosed the Veteran with bowel urgency prior to 2008, although unclear from the records.  The Veteran reported bowel urgency and needing to defecate quickly or else lose control of his bowels, with occasional accidents when not reaching the bathroom in time.  He denied watery stool.  The examiner indicated occasional involuntary bowel movements.  However, she noted that the Veteran "uses an exorbitant amount of hot sauce/habanero pepper extract, caffeine, and carbonated beverages."  The examiner also noted that the Veteran's treatment records revealed no record of ever having sought medical care for his bowel issues.  Based on these findings, the examiner concluded that the Veteran's claimed bowel condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

Thereafter, as noted above, the Board determined that a remand was necessary as the examiner did not address the theory of secondary aggravation.

Pursuant to the Board's remand, the same VA examiner from February 2012 then submitted an April 2014 addendum opinion in which she concluded the bladder and rectal conditions were less likely as not due to the service incurred back condition and less likely as not permanently aggravated by service.

The examiner stated neurogenic causes of the urinary condition detrussor overactivity may be associated with spinal cord damage, which this Veteran does not have, and cannot be related to his motor vehicle accident in service.  She indicated non-neurogenic causes of the urinary condition can be related to benign prostatic hypertrophy or pelvic surgery but would not likely include the Veteran's spine surgery.  She referenced a 2008 MRI which showed multilevel lumbar spondylosis without evidence for high-grade spinal canal stenosis or significant foraminal encroachment.  L5-S1 post-operative changes were noted.  She further noted T11-L2 and S2-S4 nerve roots innervate bladder and urethral sphincter and indicated the Veteran does not have significant degenerative disease in these areas.

The examiner went on to state there is no specific evidence that the Veteran's bladder incontinence was permanently aggravated by his service-connected back disability.  She reported neuroanatomically there is no association with any of his known (MRI) back findings in connection with his bladder complaints.  Further, she found no evidence that the Veteran's stool urgency with intermittent loss of sphincter control (reported) is associated with his service-connected back condition.  She noted very little evidence in the Veteran's record related to the condition and no evaluation that the Veteran's diet may be affecting his stool/bowel function.  She stated there has been no work-up such as manometry performed as this issue is not significantly found in his medical record and she found no specific obvious cause of his symptoms.  She indicated with regard to his urinary issues, detrussor overactivity is commonly idiopathic.  Further, there has been no bowel urgency assessment performed or significant medical record to assess a likely diagnosis for a bowel condition.  She concluded the conditions are less likely as not permanently aggravated by service.

Based on this evidence, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for urinary and bowel disorders as secondary to his service-connected lumbar spine disability.  In reaching such conclusion, the Board accords great probative weight to the VA physician's opinions of February 2012 and April 2014.  The opinions are persuasive as they are predicated on a review of the record, to include the Veteran's contentions, medical history, and prior examination reports.  Furthermore, the opinion considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  The examiner offered clear and concise conclusions finding the conditions were not caused or aggravated by his back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Lastly, the April 2014 opinion clarified any inadequacy from the February 2012 opinion, particularly regarding the secondary aggravation question.

The Board notes that conversely, there are no adequate and sufficient medical opinions supporting that a urinary or bowel disorder was caused or aggravated by his service-connected back disability.  The February 2010 private medical opinion reported that the Veteran's urinary incontinence and frequency could be related to prostate hypertrophy though the Veteran is young.  Another possibility noted was the voiding issues were related to his back condition and are neurogenic in nature.  The physician later indicated in March 2010 "This could be related to his prior back issues, however I think that a significant component may be the volume of fluid consumption."  Thus, the February and March 2010 records do not adequately establish a medical nexus between the Veteran's urinary condition and his back disability.  The use of equivocal language such as "could" or "another possibility" makes the statements by the examiner speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Further, no medical opinion of record effectively establishes such a connection between a urinary or bowel condition and his service-connected back disability, including on an aggravation basis.

The Board notes that the Veteran has asserted on his own behalf that his current urinary and bowel conditions are related to his back disability.  He indicated in the March 2012 substantive appeal that he was seen at UIHC for his incontinence and the physician indicated his urinary leakage is related to his back claim.  He noted that his prostate is not enlarged and thus, the condition must be related to his back condition.  He further stated his fecal incontinence is due to his back condition as indicated in an August 2008 VA treatment record.

The Board notes that the records from UIHC were reviewed and discussed, as noted above, and were found speculative in nature.  Further, a review of the record shows no 2008 VA treatment records which established a link between any bowel condition and his back disability.  The Board notes a September 2008 VA treatment record noted no fecal incontinence.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as to the specific aspects of this claim, an opinion as to the cause of urinary and incontinence conditions and whether they were caused or aggravated by a back disability, falls outside the realm of common knowledge of a lay person.  Id. at 1372.  Urinary and fecal conditions are not the type of conditions that are readily amenable to lay probative comments regarding etiology because they are medically complex questions.  A medical expert is required to determine the etiology of such conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the lay evidence in support of the Veteran's claims is of much less probative value than the VA expert opinions.

Therefore, the Board finds that the Veteran's urinary and fecal disorders were note caused or aggravated by his service-connected lumbar spine disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of service connection for urinary incontinence and fecal incontinence.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted for these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for urinary incontinence, as secondary to service-connected lumbar spine disability, is denied.

Service connection for fecal incontinence, as secondary to service-connected lumbar spine disability, is denied.


REMAND

The Board finds that a remand is warranted for the Veteran's PTSD and TDIU claims, including for an additional VA opinion.

As noted above, the Veteran's claim for PTSD was remanded in February 2014, to include obtaining a new psychiatric examination to address the nature and extent of the Veteran's psychiatric disorder, as well as a retrospective opinion.  Thereafter, an April 2014 VA examination report was obtained.  The examiner indicated the Veteran's psychiatric disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms noted by the examiner included suspiciousness, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, including a work or a worklike setting and impaired impulse control.  He indicated the Veteran denied suicidal or homicidal ideation.

The RO then obtained an addendum opinion in January 2015 from a VA psychiatrist.  She reported the Veteran consistently suffers from anger and mood lability, depression and intermittent concentration difficulties.  Severe rage was noted, especially in regard to his divorce, and concentration difficulties were indicated.  Work symptoms include poor focus and concentration and work impairment varies from mild to moderate.  Overall, the examiner indicated moderate PTSD symptoms, with no psychosis, suicidal or homicidal ideation noted at any time.

The Board finds an additional VA opinion is required before the Board can adjudicate the PTSD claim.  The January 2015 examiner indicated that with regard to the overall severity of the Veteran's PTSD, there was no psychosis, or homicidal or suicidal ideation indicated at any time.  However, the examiner referenced the July 2009 VA examiner which did indicate the presence of suicidal thoughts, although no plan or intent.  Further, the Board notes the November 2009 private treatment record also indicated "At times, he has experienced suicidal ideation (no plan) and passive death wishing."

Additionally, the February 2014 Board remand indicated the psychiatric VA examiner should address whether the Veteran's service-connected psychiatric disorder, is sufficient by itself to render the Veteran incapable of obtaining or maintaining gainful employment.  The Board directed "If the Veteran is still gainfully employed at the time of the examination, this question need not be addressed."  At the time of the January 2015 examination, the Veteran was still working at Menard's; however, a March 2015 claim for a TDIU was submitted.  The Veteran's application indicated he stopped working March 6, 2015 and it may have been due to a change in his medication, altercations with employees and trouble with authority due to his PTSD.  This issue should be addressed in the opinion.

Therefore, the Board finds that in light of the evidence of record suggesting the potential for suicidal ideation, an additional opinion is required from the January 2015 VA examiner.  She should address his symptoms of suicidal thoughts and ideation of record and resolve the discrepancy with her January 2015 opinion.  Additionally, the examiner is instructed to discuss the Veteran's psychiatric disability impact on this ability to secure or follow gainful employment.

With regard to a TDIU, as noted in the introduction, under Rice, a claim for a TDIU is considered part of a claim for an increased rating whether expressly raised by the Veteran or reasonably raised by the record.  Because the issue of entitlement to TDIU is part of the PTSD rating claim, the TDIU claim will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain an addendum opinion from the same examiner who authored the January 2015 opinion.  If that examiner is not available, then the opinion may be provided by another appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The examiner must review the claims file, including a discussion of the evidence referenced above and her January 2015 opinion.  The examiner is asked to resolve the discrepancy in her January 2015 opinion with regard to potential suicidal ideation noted in the record and provide conclusions, based on the characteristics and impairment of the Veteran's psychiatric symptoms, for the rating period from July 28, 2008, to the present.  The examiner should discuss any suicidal ideation noted in the record and how it relates to his overall psychiatric impairment for the period.

The examiner should also comment of the effects of the Veteran's service-connected psychiatric disorder on his ability to secure or follow gainful employment.  The examiner should address the lay evidence in support of unemployability and his 20 years working at Menard's.

A complete rationale or explanation should be provided for any opinion reached.

2.  Finally, readjudicate the issues remaining on appeal, including the TDIU issue.  Thereafter, if a benefit sought remains denied, the Veteran and his representative must be furnished with a SSOC and be given an opportunity to respond; and then return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


